           Case 1:16-cv-06287-KPF Document 89 Filed 03/28/19 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK


 DOMINGO CASTILLO MARCELINO,                                     Index No. 16 Civ. 6287 (KPF)
 individually and on behalf of others similarly situated,
                                                                 MOTION TO WITHDRAW AS
                                 Plaintiff,                      COUNSEL

                           -against-

 374 FOOD, INC. (d/b/a TRIBECA BAGELS),
 TIRAN TSADOK, and HAYIM TSADOK,

                                 Defendants.


        Shawn R. Clark, Esq., the undersigned counsel, respectfully moves to withdraw as
counsel for Plaintiff in the above-captioned matter, as his last day with the law firm of Michael
Faillace & Associates, P.C. is Thursday, March 28, 2019.

       Michael Faillace & Associates, P.C. will continue to represent the Plaintiff in this matter,
and no party will be prejudiced if this Motion is granted.

        WHEREFORE, undersigned counsel respectfully requests that this Court permit Shawn
Clark to withdraw as counsel for the Plaintiff in this matter.


Dated: New York, New York                               Respectfully submitted,
       March 28, 2019

                                                        /s/ Shawn R. Clark
                                                        Shawn R. Clark, Esq.
                                                        Michael Faillace & Associates, P.C.
                                                        60 East 42nd Street, Suite 4510
                                                        New York, New York 10165
